ICJ_005_Fisheries_GBR_NOR_1951-12-18_JUD_01_ME_01_FR.txt. 145

OPINION INDIVIDUELLE DE M. ALVAREZ

I

Le Reyaume-Uni a adressé 4 la Cour internationale de Justice
une requéte dans laquelle il conteste la validité du décret norvégien
du 12 juillet 1935 délimitant les zones de pêche de la Norvège sur
une partie de son littoral. Il estime que cette délimitation, ainsi
faite, est contraire aux préceptes du droit international et il demande
à la Cour de dire quels sont les principes de ce droit applicables
pour définir les lignes de base par rapport auxquelles le Gouverne-
ment norvégien est fondé à délimiter ses zones de pêche.

Au cours des débats, le Gouvernement du Royaume-Uni a
présenté de nouvelles conclusions, notamment de caractère juri-
dique, et a demandé à la Cour de se prononcer aussi à leur égard.

Dans son contre-mémoire, ainsi que dans sa duplique et ses
plaidoiries, la Norvége a soutenu que la délimitation de ses zones
de péche contenue dans son décret de 1935 n’était pas en opposition
avec les préceptes du droit international et qu’en tout cas elle
correspondait aux droits historiques qu’elle possède depuis très
longtemps et qu’elle a indiqués.

Le litige actuel présente un grand intérêt non seulement pour
les Parties en cause mais aussi pour tous les autres États.

L’attorney général du Royaume-Uni, au début de sa plaidoirie
devant la Cour, a dit : « Il est notoire que cette affaire présente non
seulement une grande importance pour le Royaume-Uni et pour
la Norvège, mais encore que la décision que rendra la Cour en la
matière sera, elle aussi, de la plus grande importance pour le monde
en général, en tant que précédent, étant donné que la décision de
la Cour, en l'espèce, contiendra nécessairement des déclarations
importantes quant aux règles du droit international qui ont trait
aux eaux côtières. Le fait que tant de gouvernements ont demandé
communication de nos pièces écrites dans la présente affaire
démontre que telle est bien l'opinion générale... »

II

Dans l’examen du litige actuel, je me propose-de suivre une
méthode autre que celle qu’on emploie habituellement, surtout en
ce qui concerne le droit. Elle consiste a dégager et retenir les faits
principaux, puis 4 considérer les points de droit qui dominent
l’ensemble du litige et, enfin, ceux qui se rapportent à chaque
question importante.

33
146 OPINION INDIVIDUELLE DE M. ALVAREZ

L'application de cette méthode pourra paraître, à première vue,
d'un aspect plutôt doctrinaire ; mais elle a un caractère essentielle-
ment pratique, puisqu'elle est destinée à faire ressortir directement
les réponses à donner aux questions soumises à la Cour.

D'autre part, cette méthode est nécessaire en raison de la double
mission qu'a la Cour actuellement : résoudre les cas qui lui sont
soumis et développer le droit des gens.

On dit couramment que la Cour actuelle est la continuation de
la précédente et que, par suite, elle doit suivre les procédés et la
jurisprudence de celle-ci. Cela n’est exact qu’en partie, car pendant
l'intervalle qui s’est écoulé entre le fonctionnement de l’une et de
l’autre Cours s’est produit une guerre mondiale qui a entraîné des
changements rapides et profonds dans la vie internationale et
affecté considérablement le droit des gens.

Ces changements ont accentué l’importance de la seconde mis-
sion de la Cour. En effet, il arrive aujourd’hui plus fréquemment
qu’autrefois que, dans une matière donnée, on ne trouve pas de
préceptes applicables ou que ceux existant présentent des lacunes
ou qu'ils apparaissent désuets, c’est-à-dire ne correspondent pas
aux nouvelles conditions de la vie des peuples. Dans tous ces cas,
la Cour doit développer le droit des gens, c’est-à-dire remédier à ses
insuffisances, adapter les principes existants à ces nouvelles condi-.
tions et même, s’il n’existe pas de principes, en créer conformément
auxdites conditions. La Cour a déjà procédé avec grand succès à
cette création du droit dans un cas qui restera célèbre dans la
jurisprudence internationale (avis consultatif du 11 avril 1949 sur la
« Réparation des dommages subis au service des Nations Unies »).
Dans l'affaire actuelle, la Cour pourra exercer efficacement cette
même mission. ;

L’adaptation du droit des gens aux nouvelles conditions de la
vie internationale, indispensable aujourd’hui, est tout autre chose
que le «restatement » que préconisent les juristes anglo-saxons
pour mettre un terme 4 la crise du droit international et qui
consiste seulement à préciser le droit tel qu’il a été établi et appli-
qué jusqu'ici, sans trop se préoccuper des changements qu'il a
pu subir récemment ou qu’il devrait subir à l'avenir.

III

Je ne m'attarderai pas à l'examen détaillé des faits allégués
par les Parties ni à celui des preuves qu'elles ont fournies pour
justifier leurs prétentions, car la sentence de la Cour les considère
longuement. Dans les pages suivantes, je m’attacherai seulement
aux points de droit que soulève la présente affaire.

Pendant des siècles, par suite de l’immensité de la mer et du
petit nombre de rapports entre les Etats, l’usage de la mer n'a
pas été réglementé ; chaque État pouvait l'utiliser à son gré.

34
147 OPINION INDIVIDUELLE DE M. ALVAREZ

Depuis la fin du xvirime siècle, les publicistes ont proclamé et
le droit des gens a reconnu comme nécessaire aux États l'exercice
de leur souveraineté sur une partie de la mer bordant leur littoral.
L’étendue de cette mer dite territoriale a été d’abord fixée à la
portée du canon d'alors, puis à trois milles marins. Cette matière
relevait, en réalité, de la législation de chaque pays. Plusieurs de
ceux de l'Amérique latine ont établi des dispositions à cet égard
dans leurs codes civils.

En raison de l’importance croissante de cette matière de la mer
territoriale, une conférence mondiale s'est tenue à La Haye en
1930 en vue de réglementer certaines de ses parties, ainsi que deux
autres sujets. Cette conférence, sur laquelle on avait fondé tant
d'espoirs, n’a établi aucun précepte relatif à la mer territoriale.
Elle a rendu manifeste qu’il n'existait pas de réglementation bien
définie à cet égard, qu'il y avait seulement quelques conventions
entre certains États, des orientations ainsi que certains usages et
pratiques.

On a prétendu, au cours des débats, que dans cette conférence
un grand nombre d’Etats avaient admis la fixation de l'étendue
de la mer territoriale à trois milles marins ainsi que la manière de
compter cette étendue ; et cette affirmation a été contestée. Il n’y
a pas lieu de s’attarder sur ce point, car, en réalité, la conférence
n'a adopté, comme il vient d’être dit, aucune disposition à cet
égard. En outre, les conditions de la vie internationale ont consi-
dérablement changé depuis lors ; il est probable, par suite, que les
États qui en 1930 acceptaient l'étendue de trois milles marins ne
Yadmettraient pas aujourd’hui.

IV

Dans ces conditions, quelle attitude doit adopter la Cour pour
résoudre le différend actuel ?

Les Parties, dans leurs écritures et dans leurs plaidoiries, ont
mis en avant diverses doctrines, ainsi que des systèmes, des pra-
tiques et même des règles qu’elles considéraient comme faisant
partie du droit international. La Cour a cru devoir les prendre
en considération. Avec ces discussions a commencé, à mon avis,
une grave déviation dans l'appréciation du litige.

D'après une doctrine uniforme, les tribunaux judiciaires inter-
nationaux, en l’absence de principes conventionnels ou coutumiers
sur une matière donnée, doivent appliquer les principes généraux
du droit. L'article 38 du Statut de la Cour consacre expressément
cette doctrine. |

Il faut remarquer, à cet égard, que l'arbitrage international
entre maintenant dans une nouvelle phase. Il ne suffit pas de
mettre en relief les principes généraux du droit reconnus par les
nations civilisées ; il faut, en outre, tenir compte, comme je l'ai

35
148 OPINION INDIVIDUELLE DE M. ALVAREZ

dit précédemment, des modifications que ces principes ont pu
subir par suite des grands changements survenus dans la vie inter-
nationale, en les adaptant aux nouvelles conditions de cette vie ;
i] faut même, s’il n’existe pas de principes dans une matière donnée,
en créer conformément auxdites conditions.

La prise en considération de ces principes généraux et leur
adaptation sont d’autant plus nécessaires dans l'affaire actuelle que
le Royaume-Uni a demandé à la Cour de déclarer que le décret
norvégien de 1935 est contraire aux principes du droit international
actuellement en vigueur.

V

Quels sont les principes du droit international que la Cour doit
dégager et adapter, au besoin ? Et quels sont les principes qu’elle
doit, en réalité, créer ?

Il convient, d’abord, de remarquer qu'on parle fréquemment
des principes du droit des gens, dans des conventions et dans
certaines sentences de la Cour permanente de Justice internationale,
mais sans dire quels sont ces principes et où ils se trouvent.

Il est donc nécessaire d’apporter quelques précisions à cet égard.

En premier lieu, bien des principes, notamment les grands prin-
cipes, naissent de la conscience juridique des peuples (facteur psy-
chologique). Cette conscience est le résultat de la vie sociale et
internationale ; les nécessités de ces vies font naître naturellement
certaines normes jugées nécessaires pour régir la conduite des
États entre eux.

En raison du dynamisme actuel de la vie des peuples, il y a une
création continue de principes du droit des gens, et ils subissent
des modifications plus ou moins rapides à la suite des grands
changements qui se produisent dans cette vie.

Pour que les principes de droit qui naissent de la conscience
juridique des peuples aient de la valeur, il est nécessaire qu'ils
aient une manifestation tangible, c’est-à-dire soient exprimés par
des organes autorisés.

Jusqu’à présent, cette conscience juridique des peuples se mani-
festait par les conventions, les coutumes et par les opinions de
juristes qualifiés.

Or, de grands changements sont survenus à cet égard. Les
conventions restent encore une forme d’expression très importante
de la conscience juridique des peuples, mais elles n’établissent géné-
ralement que des principes nouveaux, telle la convention sur le
génocide. D’autre part, les coutumes tendent a disparaitre en raison
des modifications rapides de la vie internationale contemporaine ;
et un nouveau cas bien affirmé suffit pour rendre désuète une
coutume séculaire. Le droit coutumier, dont il a été tant parlé

36
149 OPINION INDIVIDUELLE DE M. ALVAREZ

au cours des débats, ne doit donc être accueilli qu'avec prudence.

Aujourd’hui, les moyens par lesquels s'exprime la conscience
juridique des peuples sont, en outre, les résolutions des Assemblées
diplomatiques, notamment de celles de lO. N. U., et surtout les
décisions de la Cour internationale de Justice. [1 faut indiquer
aussi les législations récentes de certains pays, les résolutions des
grandes associations vouées à l'étude du droit des gens, les travaux
de la Commission de Codification créée par l'O. N. U., enfin,
l'opinion des juristes qualifiés.

Voilà les éléments nouveaux sur lesquels va se fonder le droit
international nouveau encore en voie de formation. Ce droit aura,
par suite, un caractère bien différent de celui du droit international
traditionnel ou classique qui a dominé jusqu'à aujourd’hui.

VI

Voyons maintenant les éléments à l’aide desquels il faut adapter
aux conditions actuelles de la vie internationale les principes
généraux dégagés, ainsi que créer des principes, si c'est nécessaire.

Le point de départ est qu'au régime traditionnel individualiste
qui a été jusqu'ici à la base de la vie sociale, se substitue de plus
en plus le nouveau régime dit d’tnterdépendance et que, par suite,
à l’ancien droit individualiste succède le droit d’interdépendance
sociale.

Les caractéristiques de ce droit, pour ce qui concerne le droit
international, peuvent se ramener aux suivantes :

a) Ce droit régit non pas une simple communauté d'États mais
une soctété internationale organisée.

&) Il n'est pas exclusivement juridique; il a aussi un aspect
politique, économique, social, psychologique, etc. De ce fait, la
distinction traditionnelle entre le juridique et le politique, ainsi que
celle entre le domaine du droit et celui de la politique, se trouvent
aujourd’hui profondément modifiées.

c) Il s'attache non seulement à délimiter les droits des Etats
mais aussi 4 les harmoniser.

d) Il prend spécialement en considération l’intérét général.

e) Ii prend en considération, aussi, dans chaque matière tous
les aspects qu’elle présente.

{) Il établit, à côté des droits, des obligations envers la société
internationale ; et parfois les États ne peuvent exercer certains
droits que s’ils remplissent les obligations corrélatives. (Titre V de
la «Déclaration des grands principes du Droit international
moderne » approuvée par trois grandes associations vouées à
l'étude du droit des gens.)

g) I) condamae l'abus du droit.

37
150 OPINION INDIVIDUELLE DE M. ALVAREZ

h) Il se plie aux nécessités de la vie internationale et évolue
avec elle.

Quels sont les principes que, conformément aux données précé-
dentes, la Cour doit dégager, adapter si c’est nécessaire, ou même
créer, en ce qui concerne le domaine maritime, notamment la mer
territoriale ?

Ils peuvent se ramener aux suivants :,

1° Etant donné la grande diversité des conditions géographiques
et économiques des États, il ne faut pas établir une réglementation
uniforme pour tous en ce qui concerne l'étendue de la mer territo-
riale et la manière de la compter.

2° Chaque Etat peut donc fixer l'étendue de sa mer territoriale
et la manière de la compter, à condition de le faire d’une façon
raisonnable, de pouvoir surveiller ladite zone, d’y remplir les
obligations que le droit international lui impose, de ne pas violer
les droits acquis des autres Etats, de ne pas nuire à l'intérêt général
et de ne pas commettre d'abus du droit.

En fixant cette étendue, l’État doit indiquer les motifs d'ordre
géographique, économique, etc., qui la justifient.

Avec ce principe, au cas de controverses entre Etats, il n'y a
plus à discuter des questions de lignes de base, de lignes droites,
d’ouverture de dix milles marins pour les baies, etc., comme on
l'a fait dans la présente affaire.

De même, si un État fixe une trop grande étendue de mer
territoriale par rapport à son territoire terrestre et aux besoins
de sa population, ou si les lignes de base qu’il indique apparaissent
arbitraires, il y a un abus du droit.

3° Les États ont sur leur mer territoriale certains droits, notam-
ment celui de pêche ; mais ils ont aussi certaines obligations, notam-
ment celle de surveiller leurs côtes, de faciliter la navigation par
l'installation de phares, par le dragage de certaines parties de la
mer, etc.

4° Les Etats peuvent modifier l'étendue de mer territoriale qu'ils
ont fixée, s'ils indiquent des motifs suffisants pour justifier cette
modification.

5° Les États peuvent fixer, au delà de leur mer territoriale, une
étendue plus ou moins grande sur laquelle ils se réservent d’exercer
certains droits : de douane, de police, etc.

6° Les droits indiqués précédemment ont une très grande valeur
s'ils sont établis par un groupe d’Etats et surtout par les Etats
d’un continent.

Les pays de l’Amérique latine, individuellement ou collective-
ment, ont fixé de grandes étendues de leurs eaux côtières dans des
buts déterminés : maintien de leur neutralité, services douaniers,
etc., et dernièrement, pour l'exploitation des richesses de leur
plateau continental.

38
ISI OPINION INDIVIDUELLE DE M. ALVAREZ

7° Tout État directement intéressé peut s'opposer à la fixation
par un autre Etat de l'étendue de sa mer territoriale ainsi que de
celle située au delà de celle-ci s’il allègue la violation des conditions
indiquées plus haut pour cette fixation. Les différends résultant
de telles oppositions doivent être tranchés conformément aux pres-
scriptions de la Charte des Nations Unies.

8° Pour ce qui concerne les grandes baies ainsi que les grands
détroits, il ne doit pas y avoir, non plus, une réglementation uni-
forme. La condition internationale de chaque grande baie et de
chaque grand détroit doit être établie par les États côtiers directe-
ment intéressés, en tenant compte de l'intérêt général. Il doit en
être ici comme pour les grands fleuves internationaux : chacun
d'eux doit avoir sa réglementation particulière.

A la conférence qui a eu lieu à Barcelone en 1921 sur les voies
fluviales de communication, j'ai soutenu qu'il était impossible
d'élaborer une réglementation générale uniforme pour tous les
fleuves internationaux, étant donné la grande diversité des condi-
tions de tous ordres qui existent entre eux; et cette idée fut
acceptée.

Bref, en matière de voie maritime et de voie fluviale, il ne faut
pas songer à établir une réglementation uniforme ; elle doit être
d'accord avec les réalités de la vie internationale. A l’uniformité
de réglementation il faut substituer la diversité ; mais l'intérêt
général doit toujours être pris en considération.

9° Un principe qu’il faut considérer spécialement est celui relatif
à la prescription. Ce principe, sous le nom de droit historique, a été
longuement évoqué au cours des débats.

En droit international, la prescription a un caractère tout autre
qu'en droit privé. En raison du rôle important de la force matérielle
dans la formation des États, il n’y a pas de prescription en ce qui
concerne le statut territorial de ceux-ci. La carte politique de l’Eu-
rope a changé constamment au cours du xIxme et du xxme siècle ;
elle est aujourd’hui bien différente de ce qu’elle était à la veille
de la Grande Guerre, sans que la prescription ait pu être invoquée.

Cependant, dans certains cas, la prescription joue en droit inter-
national et elle revêt des caractéristiques importantes. Elle est
admise, notamment, pour l'acquisition et l'exercice de certains
droits.

A l'appui de la valeur de la prescription dans de tels cas, il faut
mentionner deux travaux scientifiques très importants et qui
consacrent l’opinion collective des juristes.

C’est d’abord la « Déclaration des grands principes du droit inter-
national moderne » qui établit dans son article 20 : « Aucun État
n’a le droit de s'opposer, au nom de son intérêt particulier, à la
réglementation juridique d’une matière d’intérêt commun. »:

39
152 OPINION INDIVIDUELLE DE M. ALVAREZ

« Quand, cependant, il exerce des droits spéciaux depuis un
certain temps, il doit lui en être tenu compte dans la réglemen-
tation. »

L'autre travail scientifique est le « Projet de réglementation
relatif à la mer territoriale en temps de paix » voté par l'Institut
de droit international dans sa session de Stockholm en 1928. L’arti-
cle 2 dudit projet établit :

« L’étendue de la mer territoriale est de trois milles marins. (On
estimait alors que cette limite était suffisante.)

Un usage international peut justifier la reconnaissance d’une
étendue plus grande ou moins grande que trois milles. »

Pour que la prescription puisse avoir lieu, il est nécessaire que
les droits réclamés comme acquis à ce titre soient bien établis,
qu'ils aient été exercés sans interruption et ne soient pas contraires
aux conditions indiquées au n° 2° ci-dessus.

Le droit international n'indique pas de délai fixe pour la pres-
cription. Il peut en résulter qu’un usage relativement récent relatif
à la mer territoriale soit considéré comme ayant plus de valeur
qu'un usage ancien mais qui n’a pas été suffisamment prouvé.

10° Il faut considérer, aussi, spécialement un autre principe dont
on parle fréquemment : le droit pour les États de faire tout ce qui
n'est pas expressément défendu par le droit international. Ce
principe, exact autrefois, sous le régime de la souveraineté absolue,
ne l’est plus aujourd’hui: la souveraineté des États est désormais
limitée non seulement par les droits des autres États maïs aussi par
divers éléments indiqués précédemment et qui font partie de ce
qu'on appelle le droit international nouveau : la Charte des Nations
Unies, les résolutions votées par l’Assemblée de l'O. N. U., les devoirs
des États, l'intérêt général de la société internationale, enfin, l’inter-
diction de l’abus du droit.

11° Tout État qui allègue un principe du droit international
doit prouver son existence ; et celui qui prétend qu’un principe
de ce droit est abrogé ou est devenu caduc et qu’il faut le renou-
veler doit, également, en fournir la preuve.

12° L'accord des Parties sur l’existence d’un principe de droit
ou sur ses applications, telle la manière de fixer les lignes de base
de l'étendue de la mer territoriale, etc., n’a aucune influence sur
l’appréciation que la Cour doit faire à cet égard.

13° Le droit international prime le droit national. Les actes
commis par un État en violation de ce droit engagent sa respon-
sabilité.

14° Un État n’est pas tenu de protester contre une violation
du droit international, sauf s’il a eu ou aurait dû avoir connais-
sance de cette violation; mais seul l’État directement intéressé
peut saisir les organismes internationaux compétents. (Art. 39

40
153 OPINION INDIVIDUELLE DE M. ALVAREZ

de la « Déclaration des grands principes du Droit international
moderne ».)

VIT

D'après l'exposé fait dans les pages qui précèdent, j'arrive aux
conclusions suivantes concernant les questions soumises à la Cour :

1° La Norvège a — comme tout État —, d’après les principes
généraux du droit des gens existant actuellement, la faculté de
fixer non seulement l'étendue de sa mer territoriale mais aussi la
maniére de compter cette étendue.

2° Le décret norvégien de 1935 qui a délimité cette étendue
n'est pas contraire à des dispositions expresses du droit inter-
national. Il n'est pas contraire non plus aux principes généraux
de ce droit car cette délimitation est raisonnable, ne viole pas les
droits acquis d’autres États, ne nuit pas à l'intérêt général et ne
constitue pas un abus du droit.

En édictant son décret de 1935, la Norvège a eu en vue seule-
ment les besoins de la population des régions qu’elle y indique.

3° D’après ce qui précède, il est inutile d'examiner si la Norvège
a acquis ou non par prescription le droit de fixer l'étendue de sa
mer territoriale à plus de trois milles marins ainsi que la manière
de fixer les lignes de base.

4° Sila Norvège a le droit de délimiter l'étendue de sa mer terri-
toriale, comme il vient d’être dit, il est évident qu’elle peut inter-
dire aux autres États de pêcher dans les limites de cette étendue
sans qu’ils puissent invoquer une violation de leurs droits.

5° Les réponses aux allégations des Parties relatives à l'existence
de certains préceptes du droit des gens qu’elles considèrent comme
actuellement en vigueur se trouvent indiquées au cours des pages
précédentes.

(Signé) À. ALVAREZ.

41
